DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benedick (2460671).

In reference to claim 1, Benedick discloses a nut runner tool, comprising: a housing (10) having a drive gear (34 and/or 36) and a plurality of guides (at 16/18 and/or 50/52), wherein the drive gear is configured to receive a rotational drive input (Figure 6); a belt (32) configured to engage the drive gear (Figures 3 and 6), and wherein the guides are positioned to guide oppositely-disposed portions of the belt toward each other to form a pear-shaped loop (see the solid line or the dashed line in the annotated figures below, note; the pear-shaped loop formed from the dashed line includes an even more narrow waist/midsection when guides [at 16/18 and/or 50/52] are positioned “closer together” on bearings [13], see Column 2, Lines 26-30 and Figure 1) in the belt in a position exterior to the housing, the loop is capable of being engageable with a nut or any other workpiece (30) to cause rotation of the nut in response to the rotational drive input (Column 1, Lines 31-34).

[AltContent: textbox (More narrow waist/midsection)][AltContent: textbox (Pear-shaped loop )][AltContent: connector][AltContent: arrow][AltContent: textbox (Additional bearings which allow for belt to have a narrower waist/midsection)][AltContent: ][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (Pear-shaped loop)]
    PNG
    media_image1.png
    475
    655
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    475
    655
    media_image1.png
    Greyscale



In reference to claims 3, 10 and 17, Benedick discloses that the belt has teeth (at 74) for engaging the drive gear and the nut/workpiece (Figures 1, 3 and 9). 

In reference to claim 4, Benedick discloses that the guides are rollers (at 16/18, Column 2, Line 28 or at 50/52, Column 3, Line 1).  

In reference to claims 5 and 13, Benedick discloses a handle (not labeled, but formed as the upper portion of 10 surrounding element 54, as seen in Figure 3) coupled to the housing to facilitate drawing of the housing away from the nut to increase tension between the belt and the nut (Figure 3). 

In reference to claim 6, Benedick discloses that the guides are positioned relative to the belt to cause an hourglass-shape (see dotted line in the figure below) configuration of the belt (note; when either the solid line or the dashed line in the annotated figures above are continued around the drive gear [34/36], each configuration provides the “hourglass” shape because the term “hourglass” is defined according to www.dictionary.com as; “having a notably slim or narrow waist, midsection…” and both of the above mentioned embodiments show a “notably slim or narrow waist, midsection” thereby meeting the limitation of the claim, however, the examiner has also provided an 

[AltContent: arrow][AltContent: arc][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: ][AltContent: arc][AltContent: arc][AltContent: connector][AltContent: textbox (Hourglass 
shape)][AltContent: textbox (Notably slim or narrow waist, midsection which forms the necked-down medial region for claims 7 and 14)]
    PNG
    media_image1.png
    475
    655
    media_image1.png
    Greyscale

[AltContent: textbox (Guide assembly moved “closer together” around bearing 13)]


In reference to claims 7 and 14, Benedick discloses that the guides/guide assembly (at 16/18 and/or at 50/52) are positioned to cause a shape of the belt to have a necked-down medial region (see figure above). 

In reference to claim 8, Benedick discloses an nut runner tool, comprising: a housing (10) having a drive gear (34/36) disposed therein and configured to receive a rotational [AltContent: ]rotational drive input (Column 1, Lines 31-34). 
[AltContent: textbox (First loop)]
[AltContent: textbox (Second loop)]
[AltContent: ][AltContent: arc][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: arc][AltContent: arc][AltContent: connector][AltContent: textbox (Hourglass 
shape)][AltContent: textbox (Notably slim or narrow waist, midsection which forms the necked-down medial region for claim 7)]
    PNG
    media_image1.png
    475
    655
    media_image1.png
    Greyscale


[AltContent: textbox (Guide assembly moved “closer together” around bearing 13)]




In reference to claim 12, Benedick discloses that the guide assembly includes a pair of guide rollers (at 16/18 and/or at 50/52, Figures 1-9). 

In reference to claim 13, Benedick discloses a guide assembly (at 16/18 and/or at 50/52) coupled to the housing and configured to cause a shape of the belt to have a necked-down medial region.

In reference to claim 15, Benedick discloses a nut runner tool, comprising: a drive assembly (32/34, Figure 6); a belt (32) and a guide assembly (at 16/18 and/or at 50/52); and wherein the guide assembly engages an exterior surface of the belt to form the belt into the hourglass shape having a first loop and a second loop (see figures previously shown above), wherein an interior surface of the first loop engages the drive assembly (see figures previously shown above), wherein the drive assembly causes rotation of the belt in response to receiving a rotational drive input (from motor 40, Figure 6), and wherein an interior surface of the second loop is engageable with a nut/workpiece to cause rotation of the nut in response to the rotation of the belt (Column 1, Lines 31-34). 



In reference to claim 19, Benedick discloses that a distance between facing surfaces of the guide rollers is less than a diameter of the first loop (see figure below). 


[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Distance)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (Diameter of the first loop)][AltContent: arrow][AltContent: arc][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arc][AltContent: ][AltContent: arc]
    PNG
    media_image1.png
    475
    655
    media_image1.png
    Greyscale


[AltContent: connector]


. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19, is also rejected under 35 U.S.C. 103 as being unpatentable over Benedick (2460671). 

In reference to claim 19, Benedick discloses the claimed invention as previously mentioned above and further teaches of providing various bearings (13) in order “to properly accommodate work of different sizes” (see Column 2, Lines 26-30), but assuming arguendo that Benedick lacks having, a distance between facing surfaces of the guide rollers being less than a diameter of the first loop, the examiner notes that the applicant fails to provide any criticality in having the particular distance between facing surfaces of the guide rollers being less than a diameter of the first loop, or that this particular distance provides any Unexpected Result, and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in In re Aller, 105 USPQ, 233. In this situation, one could provide any distance between facing surfaces of the guide rollers, including a distance that is less than a diameter of the first loop, depending on the particular needs of the user. For example, as previously discussed above, Benedick teaches of providing variously located bearings (13) “to properly accommodate work of different sizes” (Figure 1), thus depending on the particular size of work/workpiece being used , one could position the  bearings (13) even closer together such that a distance between facing surfaces of the guide rollers is less than a diameter of the first loop, thereby increasing the versatility of the device such that it can grip various sized workpieces (including small workpieces) more effectively during normal operation.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buchanan (2008/0047398) teaches that it is known in the art to provide a belt (14) with teeth (40) on the outer surface (Figure 2) or the inner surface (Figure 5) for engagement with teeth (22) of drive mechanism (18). Price (8850929) shows a strap wrench that includes adjacently spaced apart rollers (726 and 732) and rotary drive (810) for providing a driving force to strap (110, Figure 7). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723